109 Mich. App. 86 (1981)
310 N.W.2d 903
JAROSZ
v.
DETROIT AUTOMOBILE INTER-INSURANCE EXCHANGE.
Docket No. 50615.
Michigan Court of Appeals.
Decided September 8, 1981.
Kelman, Loria, Downing, Schneider & Simpson (by Michael L. Pitt), for plaintiff.
Dickinson, Pike, Mourad, Brandt & Hanlon (by A.J. Galsterer, Jr.) and Gromek, Bendure & Thomas (by Carl L. Gromek and Nancy L. Bosh), of counsel, for defendant.
Before: N.J. KAUFMAN, P.J., and ALLEN and D.C. RILEY, JJ.
PER CURIAM.
The sole issue raised on this appeal is the propriety of an order of summary judgment entered May 7, 1980, allowing defendant insurance *88 company to partially offset social security retirement benefits received by plaintiff against work-loss benefits paid under a no-fault insurance policy by defendant to plaintiff. The issue raised is of first impression and involves interpretation of § 3109(1) of the no-fault insurance act, MCL 500.3109(1); MSA 24.13109(1).
On June 27, 1977, plaintiff, then age 64, was a passenger in an automobile which was involved in an accident. As a result of the accident, plaintiff suffered severe bodily injuries which precluded return to his job at Borman Foods, where plaintiff was paid $285 per week salary. Due to plaintiff's inability to continue work, defendant insurance company began paying plaintiff work-loss benefits computed by taking 85 percent of his $285 per week salary. MCL 500.3107; MSA 24.13107. Plaintiff became 65 years of age and on November 1, 1977, was mandatorily retired from Borman Foods. At this juncture, defendant stopped paying plaintiff work-loss benefits. Shortly thereafter, defendant received a letter stating that had it not been for the automobile accident, plaintiff would have begun working at the Supreme Steel Company following his retirement from Borman Foods. Plaintiff would have made $200 per week at Supreme Steel. Defendant than began paying plaintiff work-loss benefits computed by taking 85 percent of a $200 per week salary. MCL 500.3107; MSA 24.13107. Upon learning that plaintiff was also receiving social security retirement benefits which were not computed based upon a $200 per week salary (but rather were computed on the basis that plaintiff was retired and not receiving a weekly salary), defendant tendered to plaintiff work-loss benefits which offset the amount of the difference of the retirement benefits plaintiff was *89 receiving and the amount of retirement benefits plaintiff would be receiving had he actually been earning $200 per week at Supreme Steel. Plaintiff refused this tender, claiming defendant was not entitled to offset any portion of his retirement benefits against plaintiff's work-loss benefits. Plaintiff now appeals the trial court's finding in favor of the defendant.
Both plaintiff and defendant rely upon O'Donnell v State Farm Ins, 404 Mich. 524; 273 NW2d 829 (1979), to support their respective positions relative to the intent of MCL 500.3190(1); MSA 24.13109(1). O'Donnell states:
"Section 3109(1) of the No-Fault Act requires the subtraction of government benefits from no-fault benefits otherwise due:
"`Benefits provided or required to be provided under the laws of any state or the federal government shall be subtracted from the personal protection insurance benefits otherwise payable for the injury.'

* * *
"The history of § 3109(1) indicates that the Legislature's intent was to require a set-off of those government benefits that duplicated the no-fault benefits payable because of the accident and thereby reduce or contain the cost of basic insurance." O'Donnell, supra, 539, 544.
Plaintiff claims that social security retirement benefits are not benefits payable "because of the accident" and, as such, cannot be offset against the insurance company's liability for no-fault work-loss benefits which arise directly from the automobile accident. Defendant claims that full payment of retirement benefits, as if plaintiff were not working, and full payment of work-loss benefits, as if plaintiff were working, results in duplication of *90 benefits which requires a set-off to the extent of the duplication.
This issue is one of first impression in Michigan. We find defendant's rationale persuasive. Although the O'Donnell opinion was confined to the facts before the Court (involving social security survivor's benefits) and did not purport to encompass other possible government benefits, O'Donnell, supra, 538, the above quoted language concerning the history of § 3109(1) is instructive. This language makes clear that the objective of the § 3109(1) statutory scheme was to provide a more complete and effective coordination of benefits between Michigan automobile insurance and the benefits provided by the laws of all the states and the federal government and that § 3109(1) was framed in terms of maintaining or reducing premium costs for all insureds through the elimination of duplicative benefits recovery. O'Donnell, supra, 545. We view the present situation in light of the valid legislative objectives.
Plaintiff's contention that there can be no set-off of social security retirement benefits because these retirement benefits are not payable "because of the accident" does not comport with the objective of § 3109(1). Section 3109(1) does not seek only to set off government benefits that are payable "because of the accident" and are duplicative of no-fault benefits but also seeks to set off all of those government benefits that duplicate no-fault benefits which are payable "because of the accident". As defendant argues, § 3109(1) requires a set-off for all government benefits which duplicate no-fault benefits to the extent of the duplication. Only such an implementation of § 3109(1) will achieve the complete and effective coordination of benefits sought by the Legislature in its attempt to reduce *91 or contain the cost of no-fault insurance by eliminating benefit duplication.
Applying the above rationale to the facts of the present case, it is clear that under plaintiff's construction of the statute a duplication of benefits would result. Had there been no accident, plaintiff would have earned $200 per week before taxes. Using the statutory presumption of 15 percent tax, MCL 500.3107; MSA 24.13107, plaintiff would have received $170 per week after taxes plus $52.34 per week in social security retirement benefits in the year 1979.[1] 20 CFR 404.430 (1981). This results in an after-tax total of $222.34 per week had there not been an accident. However, because of the accident plaintiff could not work and received $113.80 per week in retirement benefits. To this amount plaintiff wishes to have added the full work-loss benefit of $170 per week (computed as 85 percent of the $200 per week plaintiff would have earned). This would result in a total amount of $283.80 per week or a total of $61.46 per week more than plaintiff would have received had there been no accident. Certainly, duplication exists in this computation by plaintiff. Further, plaintiff's construction of the statute is internally inconsistent. In order to justify his continued receipt of work-loss benefits following his retirement, plaintiff assumes that, but for the accident, he would be able to work at the Supreme Steel Company. But *92 in order to qualify for social security retirement benefits at the full rate of $113.80 per week, plaintiff assumes that he would not be working for Supreme Steel Company, for, under federal law, working at Supreme Steel would reduce plaintiff's social security retirement benefits by $61.46 per week. In our opinion, plaintiff cannot have it both ways.
Defendant contends, and the trial court properly found, § 3109(1) requires the set-off to the extent of the duplication, e.g., $61.46 per week in 1979. Maintaining plaintiff in the position he would have been in had there been no accident does not prejudice the plaintiff and, at the same time, fulfills the valid legislative objectives of § 3109(1). Therefore, we find no error in the trial court's grant of summary judgment in favor of defendant.
Affirmed. Costs to defendant.
NOTES
[1]  In the year 1979, social security retirement benefits were reduced $1.00 for every $2.00 earned over $4,500. In 1979, plaintiff's earnings on the Superior Steel Company job would have been $10,400 (52 X $200). Subtracting $4,500 leaves an overage of $5,900. Likewise, plaintiff's retirement benefits would have been reduced by one-half of $5,900 which equals $2,950 for the year or $61.46 per week. Social security would have subtracted $61.46 per week from $113.80 per week, the amount plaintiff would have received had he retired or not made over $4,500. Thus, plaintiff would have received $52.34 per week in social security retirement benefits had there not been an accident.